DETAILED ACTION
Election Acknowledged
Applicants election without traverse the invention of Group I encompassing claims 11, 13, 16 and 52-62 is acknowledged. However, Applicant’s election with traverse the species of the starting material is acknowledged and found persuasive. This requirement is withdrawn. 
Claims 25, 33, 35, 41-43, 45 and 51 are withdrawn as being directed to nonelected species and claims 11, 13, 16 and 52-62 are presented for examination on the merits. 
The following rejections are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 16, 52, 53 and 55-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2017/0157018) in view of Mitisialis et al. (US 2017/0258840).
Chan is directed to growth factor concentrates, such as TGF (see [0094]), obtained by a method of collecting a whole blood samples is extracted from a subject (see [0012] and claim 1) (see instant claim 1), filtering out decapsulated growth factors (see [0016]) (see instant claim 1) via a cellulose acetate membrane (see [0020]), applying a freeze/thaw cycle to the collected plasma (see [0020]) (see instant claim 16) and then freeze drying (e.g. cryodesicating) the collected plasma material (see [0017]) (see instant claim 1) for at least 10 hours (see [0020]) (see instant claims 56 and 57). The freezing is to be done at a temperature of between -40 and -60o
Chan fails to teach their method as possessing purified exosomes and being sourced from a person under the age of 30. 
Mitisialis is directed to methods and compositions relating to exosomes. It is taught that exosomes comprise growth factors, such as TGF, which are believed to contribute to their function and therapeutic effects (see [0031]).  The method for purifying the exosomes comprises collecting a sample for procuring exosomes, such as Wharton’s jelly, umbilical cord blood, placenta and peripheral blood (see [0004]) (see instant claims 13 and 58-62), then clarifying the sample to remove cells and cellular debris and then filtering the clarified media using a Millipore filter, and then isolating the exosomes via size exclusion chromatography (see [0026]).  The exosome product may then be lyophilized (see [0091]). It is noted that the exosomes are present the filtered and lyophilized sample. Thus, it is reasonable to expect the filtered and lyophilized sample of Chan would also comprise purified exosomes despite not being recognized as comprising such.  Moreover, it would have been obvious to modify the method of Chan such that the blood used to isolated the growth factors was replaced with Wharton’s jelly, umbilical cord blood and/or placenta with a reasonable expectation for success given that these sources were all known to contain growth factors such as TGF. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan et al. (US 2017/0157018) in view of Mitisialis et al. (US 2017/0258840) as applied to claims 11, 13, 16, 52, 53 and 55-62 above, and further in view of Nolan et al. (US 5728572).
Although both Chan and Mitisialis teach filtering their samples, they do not explicitly teach filtering the starting material using gravity-based filtration.
Nolan teaches that gravity-based filtration is suitable forfitlration as it does not destroy heat-labile amino acid and growth factors (see column 12, lines 10-15). Thus, it would have been obvious to modify Chan and Mitisialis such that the filtration was done using a gravity-based system.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/KYLE A PURDY/Primary Examiner, Art Unit 1611